DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 9, 10 and 15 are objected to because of the following informalities:  
In claim 9, the limitations “sample, (640c manufactured by NIST)” is objected to as the parenthesis make it unclear if the limitations are required or not.  This objection can be overcome by changing the phrase to “sample 640c, as manufactured by NIST,” which is how the claim will be interpreted.
In claim 10, the limitations “(where M…3.0)” is objected to as the parenthesis make it unclear if the limitations are required or not.  This objection can be overcome by removing the parenthesis, which is how the claim will be interpreted.
In claim 15, the phrase “a transferred layer” is objected to grammatically.  The objection can be overcome by changing the phrase to “a transferrable layer” which is how the claim will be interpreted.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claims 9-16 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for composite tungsten oxide particles having a specific composition of the types in Table 1 and having a value of an XRD peak top intensity ratio of 0.13 or more, does not reasonably provide enablement for any composite tungsten oxide having the value of a XRD peak top intensity ratio of 0.13 or more as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
	Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of claims 9-16 can be used as claimed and whether claims 9-16 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 9-16, it is believed that undue experimentation would be required because:
	(a) The quantity of experimentation necessary is great since claims 9-16 read on any type of composite tungsten oxide while the specification discloses the specific composite tungsten oxides of Table 1 having a specific composition and having the value of a XRD peak top intensity ratio of 0.13 or more.
	(b) There is no direction or guidance presented for making any type of composite tungsten oxide with a value of a XRD peak top intensity ratio of 0.13 or more that is not of the materials set forth in Table 1.
	(c) There is an absence of working examples concerning a tungsten oxide having a composition that is outside of the materials of Table 1.
	In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 9-16.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, the concept in the preamble of a “light to heat conversion layer containing:” renders the claim indefinite as the concept of a “layer” means something that is laid upon another layer or base and cannot exist on its own.  It is unclear if this claim is drawn to a composition or a layer on a film base material.  This rejection can be overcome by changing claim 9 to be a “coated film base material comprising: a film base material, and a light to heat conversion layer on the film base material, wherein the light to heat conversion layer contains:” which is how the claims will be interpreted.  Please note that the preamble of claims 10-14 would also need to be changed.
In claim 16, the limitations of a “method of manufacturing a light to heat conversion layer” combined with the body of the claim render the claim indefinite as none of the steps of the claim result in the manufacture of a light to heat conversion layer.  This rejection can be overcome by changing the preamble to a “method of manufacturing a light to heat conversion layer on a film base material” and then adding a clause at the end of the claim stating “coating the film base material with the near-infrared absorbing particles and the binder component to form the light to heat conversion layer” which is how the claim will be interpreted.


Claim Rejections - 35 USC § 102
Claims 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Machida et al. (JP 2016-009635), machine translation included.
With regard to claims 9-14 and 16, Machida et al. teach the composite tungsten oxide Cs0.33WO3 that is combined with a dispersant, solvent and binder component to form an ink that is then coated onto a PET film and cured to form a photothermal conversion layer, which reads on applicants’ light to heat conversion layer [0111]-[0121].  The thickness of the coated layer is 2 microns, which reads on claim 13.  The crystal structure may be hexagonal and the particle size was 52 nm [0043] and [0116].  Given the fact that the composition is identical, the compound tungsten oxide particle of Machida et al. will inherently possess the value of the XRD peak top intensity ratio and the crystallite size claimed.
With regard to claim 15, a transfer layer may be formed on the photothermal conversion layer to form a donor sheet [0130]-[0131].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerard Higgins/Primary Examiner, Art Unit 1759